Case 8:20-cv-02978-VMC-AAS Document 57 Filed 08/10/21 Page 1 of 3 PageID 298




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   SPASO GAVRIC,

                Plaintiff,

   v.                                 Case No. 8:20-cv-2978-T-33AAS

   REGAL AUTOMOTIVE GROUP, INC.,

             Defendant.
   ______________________________/

                                   ORDER

         This matter is before the Court on consideration of

   United States Magistrate Judge Amanda Arnold Sansone’s Report

   and Recommendation (Doc. # 56), filed on July 21, 2021,

   recommending    that    Defendant’s   Motion    for   Entitlement   to

   Attorneys’ Fees and Costs from Opt-In Plaintiff Christopher

   Mitchell (Doc. # 48) be granted.

         As of the date of this Order, no objections have been

   filed and the time for filing objections has lapsed. The Court

   accepts and adopts the Report and Recommendation and grants

   Defendant’s Motion.

   Discussion

         After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject   or    modify     the   magistrate     judge’s   report     and



                                     1
Case 8:20-cv-02978-VMC-AAS Document 57 Filed 08/10/21 Page 2 of 3 PageID 299




   recommendation.      28   U.S.C.       §   636(b)(1);   Williams   v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

   reviews legal conclusions de novo, even in the absence of an

   objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

   (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

   1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

         After conducting a careful and complete review of the

   findings, conclusions and recommendations, and giving de novo

   review to matters of law, the Court accepts the factual

   findings and legal conclusions of the magistrate judge.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 56) is ACCEPTED

         and ADOPTED.

   (2)   Defendant’s Motion for Entitlement to Attorneys’ Fees

         and Costs from Opt-In Plaintiff Christopher Mitchell

         (Doc. # 48) is GRANTED.




                                      2
Case 8:20-cv-02978-VMC-AAS Document 57 Filed 08/10/21 Page 3 of 3 PageID 300




         DONE and ORDERED in Chambers in Tampa, Florida, this

   10th day of August, 2021.




                                     3
